This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,057

 5 CHRISTOPHER FRANKLIN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G. Shoobridge, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 Kenneth H. Stalter, Assistant Attorney General
12 Albuquerque, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 B. Douglas Wood III, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
 1   {1}   Defendant appeals following entry of the “order revoking probation and

 2 imposing judgment and sentence.” [RP 173, 175] Defendant specifically appeals from

 3 the district court’s ruling that denies his post-judgment challenge to the sentence for

 4 untimeliness. [RP 182] Our notice proposed to reverse and remand, on the basis that

 5 Defendant’s December 18, 2013, motion to amend the judgment and sentence

 6 (motion) [RP 179] was a timely and outstanding Rule 5-801(B) NMRA motion that

 7 the district court failed to consider on its merits. The State has notified this Court that

 8 it does not oppose our notice.

 9   {2}   For the reasons provided in our notice, we reverse and remand for consideration

10 of the merits of Defendant’s outstanding motion.

11   {3}   IT IS SO ORDERED.



12                                                  ________________________________
13                                                  TIMOTHY L. GARCIA, Judge


14 WE CONCUR:


15 _______________________________
16 MICHAEL E. VIGIL, Chief Judge



17 _______________________________
18 JONATHAN B. SUTIN, Judge

                                                2